Robinson, J.
(dissenting). Before the argument I read and considered the record in this case, and on the argument I was well satisfied that at the time of the statutory rape the defendant was over twenty years of age. That was fairly shown by his own evidence. Until this action was commenced, he considered that he was over twenty years of age, and men do not commonly forget their own age. It is the last of all things that a man can possibly forget. The jury saw the defendant and had a right to judge of his age from his appearance, as well as from the testimony of himself and his brother. I think that a new trial might serve the purpose of the defendant by offering him a reward for swearing to what is not true.
And in regard to the charge of the court. It was in no way ambiguous in regard to the burden of proof, which is an extremely commonplace matter, and it is common talk in every criminal case. The charge concluded thus: “If the evidence leaves in your mind a reasonable doubt as to whether he was under the age of twenty years at that time, you should give him the benefit of that doubt. That is the law upon that question.” *129This concluding part of the charge fairly stated the law, and left the matter to the jury to consider and decide from the oral evidence and from the appearance of the defendant himself; and I think that in such a case the verdict of the jury and the decision of the trial judge denying a new trial should not he disturbed.